DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/12/2020, 11/10/2020 and 10/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2].

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 and 11 each recites the limitation “applying a target image to the monotonically increasing function”. Since the outcome is an image, it seems more 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
Claim 11 recites “a target image” on line 4. It is not clear whether or not it refers to the same target image defined on line 2. Assuming that it does, it is suggested to replace it with “the target image”.
Claims not mentioned specifically are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 11-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


The claimed invention is directed to training a learning model for increasing a contrast ratio of an input image. 
In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious all the independent claims 1 and 11 which specifically comprise the following features: generate training image by applying a monotonically increasing function to a target image having a high contrast ratio, and use the generated training image and an inverse function of the monotonically increasing function as training data for the learning model.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666